Citation Nr: 0906813	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  08-15 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Senior Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1969.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision rendered by the 
Fargo, North Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

The Veteran testified at a videoconference hearing before the 
undersigned in December 2008.  A transcript of the hearing 
has been associated with the claims folder.


FINDINGS OF FACT

1.  Hearing loss was noted at service entrance.

2.  The evidence of record clearly and unmistakably 
establishes that the veteran's pre-existing bilateral hearing 
loss was not aggravated beyond its normal progression by his 
active military service.

3.  The Veteran has tinnitus that is etiologically related to 
in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss preexisted active service and was 
not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306(a), 
3.385 (2008).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1131, 1137, 1153 (West 1991); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, by letter mailed in February 2007, prior to its 
initial adjudication of the claims.  

With respect to VA's duty to assist the Veteran in the 
development of his claim, the Board notes that he was 
afforded an appropriate VA examination.  Furthermore, service 
treatment records and pertinent VA and private medical 
records have been obtained.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that VA has fulfilled all of 
its' duties under the VCAA.  Accordingly, the Board will 
address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110. Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For purposes of 38 U.S.C.A. §§ 1110 and 1131, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  

A veteran employed in the active military service for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that 
appellant's psychiatric disorder existed before examination, 
acceptance and enrollment.  38 U.S.C.A. § 1132 (West 2002).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004) that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  The Federal Circuit 
further held that, for peacetime service, "the presumption 
is overcome 'where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.'"  In the case of wartime 
service, the Federal Circuit concluded that the presumption 
may be overcome only "where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service."

Effective May 4, 2005, VA amended its regulations at 
38 C.F.R. § 3.304(b) to reflect a change in the 
interpretation of the statute governing the presumption of 
sound condition.  The final rule conforms to Federal Circuit 
precedent Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
and applies to this claim.

The Court has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant, 17 Vet. App. at 127-128 
(Court cited the definition set forth in Paragraph D of VA 
Regulation 1063).  

The Court has further stated that the word "unmistakable" 
means that an item cannot be misinterpreted and 
misunderstood, i.e., it is undebatable.  Vanerson v. West, 12 
Vet. App. 254, 258 (1999) (citing Webster's New World 
Dictionary 1461 (3rd Coll. ed. 1988); cf. Crippen v. Brown, 9 
Vet. App. 412, 418 (1996) (stating that "clear and 
unmistakable error" means an error that is undebatable); 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc) ("The 
words 'clear and unmistakable error' are self-defining.  They 
are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed.").  

The standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence that is 
clear and unmistakable, i.e., undebatable .... [and] the 
question is not whether the Secretary has sustained a burden 
of producing evidence, but whether the evidence as a whole, 
clearly and unmistakably demonstrates that the injury or 
disease existed prior to service.  Cotant, 17 Vet. App. at 
132, citing Vanerson v. West, 12 Vet. App. at 261.  

The law provides that, notwithstanding the provisions of 
38 U.S.C.A. § 1132, the provisions of 38 U.S.C.A. §§ 1111, 
1112, 1113 of this Chapter shall be applicable in the case of 
any veteran who served in the active military, naval, or air 
service after December 31, 1946.  38 U.S.C.A. § 1137 (West 
2002).  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a).  

In this regard, the Federal Circuit has held that a corollary 
to the Secretary's definition of "disability" in 38 C.F.R. 
§ 4.1 is that an increase in disability must consist of 
worsening of the enduring disability and not merely a 
temporary flare-up of symptoms associated with the condition 
causing the disability.  Davis v. Principi, 276 F.3d 1341, 
1344 (Fed. Cir. 2002).  The Federal Circuit stated: 
"[e]vidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran 
to establish an increase in disability.  Davis, 276 F.3d at 
1345; see Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 
1994) (Court held that 38 U.S.C.A. § 1153 requires some 
increase in the severity of the preexisting condition 
causally related to military service).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.   Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Hearing Loss Disability

In the instant case, there has been no assertion of combat. 
Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002); § 
3.304(f) are not applicable.

The Veteran asserts that he currently has a bilateral hearing 
loss disability and tinnitus that are etiologically related 
to in-service acoustic trauma.  His service personnel record 
reflect that he had a rating of SH (Ship's Serviceman) and 
performed duties as a barber.  Throughout the course of the 
appeal, the Veteran has alleged that his current hearing 
difficulties began following in-service gunnery exercises 
while serving about several ships including the USS GRANT 
COUNTY.  

Despite his assertions that he did not have a hearing loss 
disability prior to active duty, the Veteran's November 1965 
service enlistment examination contained the following pure 
tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
25 (35)
35 (45)
35 (40)
LEFT
0 (15)
10 (20)
50 (60)
45 (55)
40 (45)

It is assumed that service department audiometric tests prior 
to October 31, 1967, were in "ASA" units.  The figures in 
parentheses represent conversion to the modern "ISO" units.  
These findings met the regulatory criteria necessary for a 
hearing loss disability for VA purposes under 38 C.F.R. 
§ 3.385.  Indeed, in a summary of defects and diagnoses, the 
report of enlistment examination clearly noted the presence 
of defective hearing.  

Since a hearing loss disability is noted on the Veteran's 
service entrance examination, the presumption of soundness is 
not applicable with regard to the Veteran's hearing loss 
disability.  38 C.F.R. § 3.304 (2008); see also Bagby v. 
Derwinski, 1 Vet.App. 225 (1991).  The question remains, 
however, as to whether there is a medical relationship 
between the Veteran's hearing loss and service.  As noted 
above, rebuttal of the presumption of soundness also requires 
that VA establish, by clear and unmistakable evidence, that 
veteran's disability was not aggravated by service.  See 38 
U.S.C.A. § 1111; VAOPGCPREC 3- 2003.

Other than his initial audiometric testing at the time of his 
enlistment, the Veteran's service treatment records contain 
no other audiometric findings or complaints pertaining to 
hearing loss.  While audiometric testing was not performed 
during his separation examination in September 1969, 
whispered-voice and spoken-voice testing revealed that his 
hearing was normal (15/15) bilaterally.  The lack of 
complaints during service coupled with the findings of 
essentially normal hearing at discharge weighs heavily 
against the argument the Veteran experienced an increase of 
his pre-existing hearing loss disability while on active 
duty.

In addition, there is a lack of documented postservice 
treatment for hearing loss or audiometric testing until April 
2007, over 37 years after the Veteran's service discharge.  
At that time, a VA audiologist opined, after reviewing the 
claims folder and examining the Veteran, that any opinion 
about concerning the Veteran's hearing loss would be mere 
speculation because of the significant hearing loss when he 
entered the service.  The audiologist further stated that it 
was very difficult to say if the Veteran's present hearing 
loss was a progression of the existing hearing loss or 
additional hearing loss due to his military noise exposure.  
It was noted that the Veteran had some history of noise 
exposure after service.  

In an October 2007 addendum, the VA audiologist noted that 
the Veteran had reported no real exposure to acoustic trauma 
prior to service other than a little hunting.  However, the 
audiological testing at service entry was consistent with a 
history of noise exposure prior to service.  The examiner 
noted that it was possible that the Veteran's military noise 
exposure could have caused some change in his hearing; 
however, such opinion would be mere speculation.  The Board 
observes that medical opinions that are speculative, general, 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the statement 
that there was could be a relationship between in-service 
noise exposure and a current hearing disability has no 
probative value.  

While audiological testing in April 2007 indicated some 
change in the Veteran's hearing since 1965; the examiner 
noted that the change could be due to a natural progression 
of the hearing loss that existed prior to service.  In the 
October 2007 addendum, the examiner drew attention to the 
fact that the Veteran's hearing loss had changed very little 
in almost 30 years.  Such strongly suggests that there was no 
aggravation beyond the natural progression of the disease 
since entry in 1965 and more importantly during active 
service.  

In support of his claim, the Veteran submitted an April 2008 
private audiological evaluation.  The private audiologist 
noted that the Veteran reported that his hearing loss started 
when he was stationed in the military.  The Veteran reported 
significant noise exposure and indicated that he experienced 
a constant tinnitus since leaving the military.  The Veteran 
also expressed that he had been exposed to a very limited 
amount of noise since service.  The audiologist opined that 
the Veteran's past history of firing 3 inch 50 caliber 
antiaircraft guns without noise protection "could possibly 
have caused his hearing loss."   This opinion is also 
speculative and therefore of no probative value.  
Furthermore, the opinion is based a report of history that 
hearing loss began during service.  It does not take into 
account the abnormal audiological examination findings during 
the Veteran's service entrance examination.  The Board notes 
that it is not required to accept doctors' opinions that are 
based upon the Veteran's recitation of medical history. 
Godfrey v. Brown, 8 Vet. App. 113 (1995), see also, Owens v. 
Brown, 7 Vet. App. 429 (1995).   The evidence does not show 
that the private examiner reviewed the Veteran's service 
treatment records or any other related documents which would 
have enabled him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993).  Moreover, the Veteran 
appears to have neglected to tell his private audiologist, 
consciously or unconsciously, that he suffered from a 
significant hearing loss prior to enlistment.  The April 2008 
report is therefore predicated on an incredible medical 
history and assigned no probative value.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006) (held that reliance on a 
veteran's statements renders a medical report incredible only 
if the Board rejects the statements of the veteran).  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The length of time between the Veteran's active service and 
documented complaints of hearing loss in 2007 weighs strongly 
against a finding of a permanent increase in the Veteran's 
pre-service hearing loss disability disorder while he was on 
active duty.  See Maxson v. Gober, 230 F.3f 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The 
Board finds this multi-year gap between service separation 
and post-service symptomatology, without competent 
intervening evidence of complaints or treatment for a hearing 
loss, an indication that there was no in-service increase in 
the Veteran's pre-service hearing loss disability. 
Furthermore, neither the Veteran's private audiologist nor a 
VA audiologist were able to provide an opinion regarding a 
link between the Veteran's hearing loss disability and his 
active service without resulting to speculation.  

In sum, the evidence shows that the Veteran was noted to have 
a hearing loss disability at the time of his entry into 
active duty, but had no complaints of hearing loss while on 
active duty.  Moreover, examination at service discharge 
revealed normal hearing.  He did not seek treatment for 
hearing problems for years after military discharge.  
Cumulatively, there is clear and unmistakable evidence that 
there had been no aggravation of the Veteran's hearing loss 
disability during service.  Consequently, the presumption of 
soundness is rebutted in this case.  


The Board also finds that it is not necessary to address the 
issue of aggravation under the provisions of 38 U.S.C.A § 
1153 and 38 C.F.R. § 3.306(b).  These provisions do not have 
an effect on this case because the Board has already 
determined under 38 U.S.C.A. § 1111 that the evidence clearly 
and unmistakably demonstrates that the veteran's pes planus 
was not aggravated by active service.  VAOGCPREC 3-2003.

In addition to the medical record, the Board has considered 
the Veteran's assertions in adjudicating the claim for 
service connection for hearing loss on appeal.  The Board 
does not doubt the sincerity of the Veteran's beliefs that 
his current hearing loss is medically related to his military 
service.  However, the Veteran cannot establish his claim on 
the basis of his assertions, alone.  The claim on appeal 
turns on medical matters, and, as a layperson without 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative (i.e., 
persuasive) opinion on such a matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
For these reasons, the Veteran's own assertions as to the 
etiology of his condition have no probative value.

Tinnitus

With regard to Veteran's claim for service connection for 
tinnitus, the Veteran has reported a history of ringing in 
his ears since service.  The Veteran's service enlistment 
examination is negative for any complaint, treatment, or 
diagnosis of the disability.  The VA audiologist opined in 
the October 2007 addendum that the Veteran's tinnitus 
"started in 1968 which is before his military service."  
However, this statement is confusing considering that the 
Veteran was on active duty for all of 1968.  In any event, 
neither this statement nor the record as a whole contains 
clear and unmistakable evidence that the disability existed 
prior to service.  Accordingly, the presumption of soundness 
is applicable to the claim for service connection for 
tinnitus.  


The Veteran has described chronic ringing in his ears since 
active service.  He is competent to describe his experience 
of humming in the ears during and after service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002) (providing that ringing 
in the ears is capable of lay observation).  The Board has no 
basis to question the Veteran's credibility in this respect 
to his claim.  Such humming has been diagnosed as tinnitus by 
competent medical professionals.  The Veteran's private 
audiologist speculated that there could be a relationship 
between in-service noise exposure and tinnitus.  While the VA 
examiner opined that there was not a causal connection, this 
opinion was based on a mistaken belief that the Veteran was 
not on active duty in 1968 when his tinnitus is said to have 
begun.  Given such facts, the Board finds that the evidence 
is in at least equipoise as to whether the Veteran's current 
chronic tinnitus is etiologically related to his active 
service.  Upon resolution of all reasonable doubt in the 
Veteran's favor, the Board concludes that service connection 
is warranted for chronic tinnitus.  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the payment of VA benefits.
 


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


